DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-4, 6-7, 9-10, 12-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is CN103383057 (‘057) which discloses discloses a pressure vessel (fig 1, ¶0020), comprising: a vessel body that comprises a cylindrical-shaped straight body portion (fig 1) with a spiral-shaped projection (2, fig 1,¶0008,0024) portion formed at an outer peripheral surface of the straight body portion; and a covering portion (3, 4, 5, fig 1) that comprises a fiber bundle (3, fig 1) wrapped onto the outer peripheral surface of the straight body portion in a spiral pattern (¶¶0022,0024) running parallel to the projection portion (figure 1) so as to cover the outer peripheral surface of the straight body portion; a first layer (3, fig 1) of the fiber bundle wrapped onto the outer peripheral surface of the straight body portion in the spiral pattern running parallel to the projection portion, and a second layer (4, fig 1) above the first layer, the second layer comprising a fiber bundle wrapped in a spiral pattern in a direction that intersects with the projection portion (¶¶0008,0017,0022).
‘057 does not discloses wherein a height of the projection portion is less than a thickness of the first layer of the fiber bundle.  Further, there is no reference of record that would have motivated a person of ordinary skill in the art to have modified ‘057 to include said limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733